PER CURIAM.
Appellant has sought review of an order of the circuit court denying four motions seeking discovery in appellant’s post-conviction proceeding. Because the court has not yet rendered a final order disposing of appellant’s motion for post-conviction relief, however, we conclude that the appeal is premature.
A trial court has discretion to allow limited discovery in post-conviction proceedings, and review of an interlocutory ruling on discovery is available in the appeal from the final order disposing of the motion for post-conviction relief. See Davis v. State, 624 So.2d 282 (Fla. 3d DCA 1993) (reviewing order denying post-conviction discovery during appeal from subsequent order *851denying post-conviction relief). Here, however, no final order disposing of appellant’s motion for post-conviction relief has been rendered.
In June 2015, appellant filed with the Florida Supreme Court a petition for writ of habeas corpus collaterally attacking his criminal judgment and sentence. The petition was transferred to the circuit court, which treated it as seeking post-conviction relief pursuant to Florida Rules of Criminal Procedure 3.800(a) and 3.850. The court denied the motion without prejudice to file a facially sufficient motion, resulting in a non-final, non-appealable order. See Fla. R. Crim. P. 3.850(f)(2). An appeal of that order was dismissed without prejudice to seek appellate review upon rendition of a final order disposing of appellant’s motion for post-conviction relief. See Bond v. State, 185 So.3d 699 (Fla. 1st DCA 2016).
No final order disposing of appellant’s motion for post-conviction relief has yet been rendered. Accordingly, the instant appeal from the interlocutory order denying appellant’s motions for post-conviction discovery is premature. DISMISSED.
ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.